Citation Nr: 1647039	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  08-01 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a chest disorder, to include a misaligned sternum, as a result of VA surgery performed in May 2000.


REPRESENTATION

Veteran represented by:	Michigan Veterans Affairs Agency


ATTORNEY FOR THE BOARD

S. Becker, Counsel






INTRODUCTION

The Veteran served on active duty from January 1973 to April 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  It was determined therein that new and material evidence had not been received sufficient to reopen a previously denied claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a chest condition, claimed as misaligned sternum secondary to coronary artery bypass graft and mass removal.  The Veteran appealed this determination.  In October 2010, the Board found that new and material evidence had been received and reopened his claim.  It then was remanded for additional development.  

In a March 2012 decision, the Board recharacterized the Veteran's claim as entitlement to compensation under 38 U.S.C.A. § 1151 for a chest disorder, to include a misaligned sternum, as a result of VA surgery performed in May 2000.  It then was denied.  The Veteran appealed this determination.  In August 2013, the United States Court of Appeals for Veterans Claims (Court) issued a Memorandum Decision setting aside and remanding the Board's decision.  The Veteran's recharacterized claim accordingly came before the Board anew in April 2014.  At that time, it once again was remanded for additional development.  Review of the Veteran's claims file now reveals that the Board can proceed with readjudication.  Please note that this matter has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


FINDING OF FACT

The Veteran has a chest disorder, a misaligned sternum, as an additional disability due to VA surgery performed in May 2000 and not his willful misconduct, but it was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or an event not reasonably foreseeable. 

CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a chest disorder, to include a misaligned sternum, as a result of VA surgery performed in May 2000 are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361, 17.32 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how ratings and effective dates are assigned also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged any notice timing or content error, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  A November 2006 letter acknowledged his previous claim and set forth the criteria for reopening it based on the receipt of new and material evidence.  Pertinent here, it also set forth the criteria for establishing compensation under 38 U.S.C.A. § 1151, the evidence required in this regard, and the Veteran's and VA's respective duties for obtaining evidence.  It finally set forth how an initial rating and an effective date are assigned for a disability that is service-connected (or treated like it is service-connected, as explained below is the case here).  The letter finally is dated a few months prior to initial adjudication, which was via the June 2007 rating decision.  

In addition to the duty to notify, VA has a duty to assist a claimant seeking VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as suggested by the duty to notify, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary for adjudication.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA treatment records, private treatment records, and Social Security Administration (SSA) records concerning the Veteran's chest, particularly his heart, are available.  Some were submitted, and some were obtained to include per the Board's October 2010 and April 2014 remands.  He and his representative have mentioned recent additional treatment records, but none have been submitted despite indications that they would be forthcoming.  Information so they could be obtained also was not provided.  Pursuant to the first remand, the Veteran underwent a VA medical examination in November 2010.  It included the rendering of a medical opinion.  The Court's August 2013 Memorandum Decision determined that the Board erred in relying on that opinion.  Another VA medical opinion was rendered in January 2016, in compliance with the second remand.  

While the Board's April 2014 remand directed that the VA medical opinion be rendered following an examination, multiple attempts to schedule such were unsuccessful.  The opining physician ultimately determined that the Veteran need not be examined because review of the evidence was sufficient.  The Board is prohibited from rendering its own medical opinion.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, the physician's determination stands notwithstanding the Board's remand.  The opinion is adequate.  In addition to being based on review of the evidence, it indeed contains accurate factual premises and is supported by a rationale.  This permits the Board to perform a fully informed readjudication.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In sum, the Board finds that VA's duty to notify and duty to assist both have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  The Board further finds that there has been at least substantial compliance with its October 2010 remand (other than the opinion which the Board cannot rely on per the Court) and April 2014 remand, as required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Thus, readjudication may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  The Merits

38 U.S.C.A. § 1151 provides that compensation for a qualifying additional disability shall be awarded in the same manner as if such disability were service connected.  38 U.S.C.A. § 1151(a).  A disability is a qualifying additional disability if:  (1) it was not the result of the Veteran's willful misconduct and (2) it was caused by hospital care, medical or surgical treatment, or examination furnished by VA and was proximately caused by (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or (b) an event not reasonably foreseeable.  Id.  

To determine whether a Veteran has an additional disability, his condition immediately before and after of the VA hospital care, medical or surgical treatment, or examination is compared.  38 C.F.R. § 3.361(b).  Merely establishing that the Veteran has an additional disability and received VA care, treatment, or examination is insufficient.  38 C.F.R. § 3.361(c)(1).  Actual causation instead must be established.  Id.  VA care, treatment, or examination cannot cause additional disability attributable to the Veteran's failure to follow properly given medical instructions.  38 C.F.R. § 3.361(c)(2).  It also cannot cause the continuance or natural progress of a disease or injury, unless there was a failure to timely diagnose and property treat it.  38 C.F.R. § 3.361(c)(2).  

The proximate cause of a disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing care, treatment, or examination proximately caused the Veteran's additional disability, it must be shown that VA either:  (1) failed to exercise the degree of care that would be expected of a reasonable health care provider or (2) furnished the care, treatment, or examination without informed consent.  38 C.F.R. § 3.361(d)(1).  

Informed consent may be express, whether orally or in writing, or implied.  38 C.F.R. § 3.361(d)(1)(ii).  Consideration of whether there was substantial compliance with the procedures of 38 C.F.R. § 17.32 is required, though minor deviations that are immaterial will not defeat a finding of informed consent.  Id.  To be informed, consent must follow a careful explanation of the proposed procedure or treatment.  38 C.F.R. § 17.32(c).  This includes describing in understandable language the nature of the proposed procedure or treatment, expected benefits, reasonably foreseeable associated risks, complications, or side effects, reasonable and available alternatives, and anticipated results if nothing is done.  Id.  There must be an opportunity to indicate comprehension and ask questions.  Id.  Appropriate documentation finally must be made.  38 C.F.R. § 17.32(d)(1).  

Establishing that an event not reasonably foreseeable proximately caused a Veteran's additional disability is determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the care, treatment, or examination provided.  Id.  Consideration therefore is given to whether the risk of the event was the type that a reasonable health care provider would have disclosed in obtaining informed consent.  Id.; 38 C.F.R. § 17.32.

Only the most salient evidence must be discussed even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay or non-medical evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.
VA and private treatment records document that the Veteran began having heart problems in the 1990's when he was relatively young.  They also document that he has undergone numerous procedures and surgeries as a result of these problems.  One such surgery, a coronary artery bypass graft (CABG) times four with resection of a mediastinal mass, occurred at a VA Medical Center in May 2000.  The Veteran contends that he has a chest disorder as a result of this surgery.  Specifically, he contends that he has pain and restricted movement (which has led to sleep problems and an inability to function normally, to include working, that ultimately caused psychiatric problems) due to a misaligned or improperly healed sternum.  

The Board's March 2012 finding that the Veteran did not have an additional disability as a result of the surgery is now reversed. Because the Board now finds that the Veteran does have an additional disability as a result of his May 2000 CABG times four with resection of a mediastinal mass surgery performed at a VA facility.  The weight of the evidence supports his aforementioned contentions in this regard.  VA treatment records reflect that he complained of pain and popping in his sternal area shortly after the surgery.  Tenderness and crepitus were found upon examination by October 2000.  X-rays at that time showed fractured sternal sutures.  Contemporaneous private treatment records, which later were included as SSA records, mention sternal instability with a gap of 1 to 1.5 centimeters.  A January 2001 VA treatment record documents that he was referred to physical therapy for an abdominal binder due to an unstable sternum.  

A May 2002 VA treatment record references incomplete union of the Veteran's sternum, while an October 2003 VA treatment record references a small protruding wire suture visible through his skin.  Private treatment records dated in 2005 mention sternal dehiscence.  A private computerized tomography (CT) scan performed in March 2007 appeared to show diastasis of the sternum despite wire sutures.  Private Dr. R.G. noted nonunion of the sternum in a July 2007 opinion.  Private Dr. M.P. did the same in a February 2008 opinion.  Each attributed the Veteran's pain to this nonunion, and Dr. M.P. further attributed the nonunion to the May 2000 surgery.  Dr. M.P. finally indicated that the March 2007 CT scan showed diastasis of the two halves of the sternum with about 1.4 centimeters separation and one wire that appeared to project along a ridge of the liver.  
At the November 2010 VA medical examination, no sternum or sternum scar problem was detected.  His scar was well-healed.  X-rays showed that the Veteran's sutures were in place.  It therefore was opined that he did not have an additional disability as a result of his May 2000 surgery.  To reiterate from above, the Court's August 2013 Memorandum Decision determined that the Board erred in relying on that opinion in its March 2012 decision.  No reliance is placed on it this time.  Indeed, it is in disagreement with the previous evidence as set forth above.  It also is in disagreement with later evidence.  In particular, private X-rays dated in March 2013 show sternal wire sutures that appeared to be in place but split.  Sternal nonunion also was mentioned in the January 2016 VA medical opinion.

The evidence that the Veteran has an additional disability, in sum, is far more persuasive than the evidence to the contrary.  The Veteran's sternum was not misaligned prior to his May 2000 surgery but was after it.  That an additional disability must be present during the pendency of a claim to be current, as required, was explained in the Court's Memorandum Decision.  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (a disability also is current if present near the time a claim is filed).  Also explained was that the Veteran's claim appeared to have been pending since 2002.  His initial claim indeed was filed in November 2002, and his second claim was filed in June 2006.  Persuasive evidence of a misaligned sternum is present both prior and subsequent to both of these times, as set forth above.  

Thus, the Veteran's additional disability is current regardless of whether his claim is deemed pending since November 2002 or only since June 2006.  No further analysis on this point accordingly is required.  Very little analysis also is needed to address whether the Veteran has any additional disability other than a misaligned sternum as a result of the May 2000 surgery.  None has been alleged by him or his representative.  It is reiterated that the Veteran has continued to have heart problems, which have required several procedures and surgeries, following his May 2000 surgery.  The January 2016 VA medical opinion additionally noted kidney problems.  Yet there is no indication that any of these problems are attributable to the surgery.  They rather were deemed in the opinion to be expected and due to the Veteran's significant family history, diabetes mellitus (DM), obesity, and smoking.  
VA and private treatment records indeed document that the Veteran was obese and a heavy smoker prior to his May 2000 surgery.  They further document that he remained obese and continued to be a heavy smoker subsequent to this surgery.  On several occasions, he was advised of the risks of continuing to smoke.  A June 2008 private treatment record, for example, indicates that he understands that he is more at risk for progressive heart problems the longer he smokes.  Yet, his discharge instructions for the hospitalization in which the surgery was performed did not include an admonishment not to smoke.  They also did not include an admonishment to lose weight.  It therefore cannot be said that the Veteran engaged in willful misconduct by failing to follow properly given medical instructions, despite the January 2016 VA medical opinion that sternal nonunion is especially likely in the context of continued smoking and obesity.  

As such, there is no need to consider the Veteran's contention that he was experiencing symptoms of his additional disability already when he resumed smoking six weeks after his surgery.  Other than smoking or obesity, SSA records appear to like the Veteran's misaligned sternum to not healing well and attributed this additional disability to his DM.  This condition clearly is not due to willful misconduct on his part.  VA treatment records finally reveal that the Veteran's misaligned sternum may be due to coughing.  In April 2000, one month prior to the surgery, that he had been coughing for about six months was mentioned.  Sinusitis was diagnosed.  Acute bronchitis was diagnosed in mid-June 2000.  Over-the-counter cough suppression medication was recommended so his surgical scar would not break down.  Nevertheless, chronic cough was noted in October 2000.  

The Veteran's cough, in sum, was attributed to respiratory conditions clearly not due to willful misconduct on his part.  His representative contends that VA failed to take adequate precautions to ensure the cough would not be detrimental following the surgery, especially since it was known prior to the surgery.  An early June 2000 VA treatment record includes the Veteran's report of coughing.  No medication was recommended at that time, but it was noted that his scar appeared to be healing well.  Medication further ultimately was recommended later that month, as set forth above.  Whether or not the Veteran purchased the medication is unknown.  This is particularly true since doing so would not leave a paper trail like a prescription medication.  It further is unknown, assuming purchase, whether or not he took the medication (routine non-compliance was noted in 2005 private treatment records).  

In any event, VA recommended a precaution to ensure the Veteran's cough would not be detrimental following his May 2000 surgery.  There is no indication that his cough was of such severity that more substantial precautions should have been recommended or taken.  Whether his misaligned sternum subsequent to the surgery is due to coughing, DM, obesity and smoking, or some combination thereof is unknown.  Some combination thereof appears most likely.  Indeed, each of these factors except coughing was identified in the January 2016 VA medical opinion as placing the Veteran at moderate risk for surgical complications.  It was indicated that he had a relatively benign post-surgical course considering these comorbidities.  VA treatment records support this, as nothing remarkable was noted in the surgery or post-operative records.  The hospitalization discharge summary further states that he tolerated the surgery well and had a largely uncomplicated post-surgical course.

The January 2016 VA medical opinion therefore concluded that there was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in relation to the May 2000 surgery and post-surgical care.  Specifically, it first was found that there was no failure to exercise the degree of care that would be expected of a reasonable provider.  Indeed, nothing contained in private treatment records or SSA records suggests such.  While finding that the Veteran has a misaligned sternum as an additional disability because of his May 2000 surgery, neither Dr. R.G. in July 2007 nor Dr. M.P. in February 2008 mentioned any such wrongdoing.  The Veteran's representative has not made any specific contentions in that regard other than the one previously addressed (concerning the failure to take adequate precautions with respect to his cough).  He has not made any specific contentions in that regard himself.  

Second, the aforementioned January 2016 VA medical opinion conclusion was based on finding that proper consent was obtained for the Veteran's May 2000 surgery.  VA treatment records do not include forms signed by him, but all indications are that he did consent.  A cardiology consultation was referenced in an April 2000 record.  The Veteran apparently went for that consultation, since the surgery was performed.  A May 2000 record further references that he "presents pre-op CABG."  The Veteran went to the hospital for the surgery, in other words.  He accordingly was aware that the surgery was going to take place as well as its nature.  Finally, neither he nor his representative has contended that informed consent was not obtained properly prior to the surgery.  

There finally is no indication of an event not reasonably foreseeable.  Per VA treatment records, nothing unusual occurred during the May 2000 surgery or post-surgical care.  Neither the Veteran nor his representative contends otherwise.  The January 2016 VA medical opinion concluded that a misaligned sternum is a recognized hazard of the surgery.  This, it is reiterated, was deemed especially recognizable in the context of continued smoking and obesity.  In other words, a reasonable provider would have considered the hazard to be an ordinary risk of the surgery particularly given the Veteran's continued smoking and obesity.  A July 2007 statement from S.W., his son-in-law, supports this.  S.W. reports that he accompanied the Veteran to an appointment following the surgery, and talked to five other patients in the waiting room with the same complication.  He further reports that the Veteran was told it was a fairly common occurrence by the provider.

A lay person's report of what a medical professional purportedly told him is not medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  As there is no indication S.W. has any medical background, he is a lay person.  His report, while not medical evidence, is in agreement with the January 2016 VA medical opinion at least to the extent that a misaligned sternum is a complication of surgery like the Veteran's in May 2000. (How common or rare it is cannot be determined from the opinion or S.W.'s statement.)  Like S.W., the Veteran is a lay person because there is no indication that he has any medical background.  Lay opinions sometimes can confirm that a disability has a service nexus.  Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

It follows that such opinions also sometimes can confirm that an additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or an event not reasonably foreseeable.  However, whether this is true here falls outside the province of a lay person.  It rather is a medical question for several reasons.  These reasons include the Veteran's coughing, DM, obesity, and continued smoking.  They also include his lesser ability to assess what a reasonable provider would have foreseen as compared with a medical professional.  The Veteran thus is not competent when it comes to proximate cause.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

The Board, in sum, finds that the Veteran's misaligned sternum was not proximately caused by either carelessness, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or an event not reasonably foreseeable.  He accordingly does not meet the last criterion for compensation under 38 U.S.C.A. § 1151 even though he meets all others.  In other words, he has an additional disability due to the May 2000 surgery performed by VA and not his willful misconduct.  Yet, it was not proximately caused by the aforementioned.  The preponderance of the evidence, as it weighs against the Veteran's claim, is not in approximate balance.  Therefore, there is no benefit of the doubt to afford to him.  Compensation under 38 U.S.C.A. § 1151 for a chest disorder, to include a misaligned sternum, as a result of VA surgery performed in May 2000 is denied.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for a chest disorder, to include a misaligned sternum, as a result of VA surgery performed in May 2000, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


